                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                               Plaintiffs,                               8:19CR51

                vs.
                                                                 ORDER TO SHOW CAUSE
JOSE SANTOS-ZEPEDA,

                               Defendant.


       The records of the Court show that on July 3, 2019, and October 7, 2019, letters (Filing
Nos. 62, and 99) were mailed from the Office of the Clerk directing J. Bruce Teichman to pay the
Biennial Assessment fee required by the court pursuant to NEGenR 1.7(h) within 15 days. The
above attorney has not complied with the letters from the Clerk of Court. Accordingly,


       IT IS ORDERED that on or before November 20, 2019, the attorney listed above shall
either comply with the request set forth in the letters from the Clerk of Court, or show cause by
written affidavit why he cannot comply with the rules of the Court. Failure to comply with this
order will result in the attorney being removed as counsel of record.

       Dated this 5th day of November, 2019.

                                                            BY THE COURT:

                                                            s/ Michael D. Nelson
                                                            United States Magistrate Judge
